DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 9/22/21.
	Claims 1-4 and 9-20 are pending.

Response to Arguments
	The claims have been amended, as addressed in the Arguments/Remarks p. 7. A new ground of rejection is explained in the Office action, below. 

Claim Objections
	Claim 17 is objected to for reciting a relative term without a sufficient standard or degree. The term “outside” is unclear particularly with respect to any relative standard for inside to outside; that is, from what is the referenced term “outside?” The term "outside" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton (US 20200159400) in view of Patrick et al. (US 8,943,441, Herein “Patrick”) in view of Cochrane (US 20140019455).
Regarding claim 1, Quinton teaches an information processing apparatus comprising:
at least one processor (computer system and processor ([0024] and [0051] to [0053])) configured to
cause a display (display files based on file relationships ([0033] to [0039]); display [0051]) to present a graphical representation of an interrelationship that represents one or more associations between a plurality of files (present interrelationships between file representations as, e.g., ascending or descending relationship indicators corresponding with a particular file property of each file representation, presenting a plurality of, e.g., time associations between the presented files[0033]), the interrelationship being determined in accordance with a history of operation of the plurality of files performed in a state in which the plurality of files are presented on the display (the file parameters set in association with user interaction using a user interface, such as a copy and paste operation creating a new file identifier or creating a new file identifier ([0035] to [0043]), such as for displaying file indicators set to have similar associated time value properties [0043]).

	However, Quinton fails to specifically teach graphical representation of an interrelationship.
	Yet, in a related art, Patrick discloses displaying relationships graphically between files, as performed by a computer system with respect to its files (col. 2, lines 29-31; figs. 1 to 3); relationship types (e.g., mounted (fig. 3)) 

	Furthermore, Patrick teaches or makes abundantly clear:
	the interrelationship (the interrelationships based on, e.g., parent/child, mounted, shortest path (figs. 3 to 6)) being determined in accordance with a history of operation of the plurality of files performed in a state in which the plurality of files are presented on the display (e.g., a user may perform a mount action (col. 8, lines 49-67; col. 9, lines 1-2) such that interrelationships may be rendered based on the mounting action of the one or more image files (col. 10, lines 8-22; col. 11, lines 1-22); the interrelationships determined based on a state of the files presented on the display, such as the files displayed on the screen corresponding with the respective displayed interrelationships (fig. 3)).

	However, Quinton in view of Patrick fails to specifically teach accept a change of the graphical representation from a user, and incorporate the change into the graphical representation when the change from the user is accepted.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user control of file association on a display using graphical representation of association of Cochrane with the file association of Quinton in view of Patrick to have accept a change of the graphical representation from a user, and incorporate the change into the graphical representation when the change from the user is accepted. The combination would allow for, according to the motivation of Cochrane, improving the efficiency and effectiveness of vile version management by a user such as allowing a user to control the associations between certain files [0001] so that a plurality of files and their associations (e.g., a current state and version) can be controlled and visualized by the user, thus allowing the user to not only visualize states across files but also to control, using a graphical representation, the currently determined states, based on file histories ([0002] to [0005]). In particular, the combination would allow for providing support for understanding the relationship among a plurality of files ([0005] and [0006]).  
Furthermore, Cochrane teaches:
causing a display to present a graphical representation of an interrelationship that represents one or more associations between a plurality of files (a graphically represented line to indicate and control an association between files, such as, in the case of fig. 4, an association between File-A, File-B, and File-C (fig. 4), such as a first association between File-A and File-B and a second association between File-B and File-C, in the case of fig. 4), the interrelationship being determined in accordance with a history of operation of the plurality of files performed in a state in which the plurality of files are presented on the display (a history of operation of each of the files indicating a history of file control 
	
Regarding claim 20, Quinton teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (computer [0024] for presenting using a GUI file associations (abstract)), the process comprising:
causing a display to present a graphical representation of an interrelationship that represents one or more associations between a plurality of files (rendering of dimensions applied across a plurality of files along which those files may be organized, searched, etc. [0009], the file representations being ordered according to a particular file property, indicating the dimensional relationship between the files [0033]), the interrelationship being determined in accordance with a history of operation of the plurality of files (e.g., files being associated in the rendering according to history with the files, such as the user having created a new file version from a previously existing file version [0035]) performed in a state in which the plurality of files are presented on the display (user may interact with the file representations of the files, such as by creating a new version via the user interface [0035]).

However, Quinton fails to specifically teach causing a display to present a graphical representation of an interrelationship that represents one or more associations between a plurality of files.
Yet, in a related art, Patrick discloses interrelationships associated with certain properties, such as a length of an interrelationship indicating a generational order of files, such as a longer interconnection between two particular files representing a sequence involving an earlier and/or older generation file than files that fall within the range of a given interrelationship and a style of an 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the graphical file relationship rendering of Patrick with the file relationship rendering of Quinton to have by a graphical representation of an interrelationship. The combination would allow for, according to the motivation of Patrick, a more effective and efficient representation of relationships between files such as using visual graphic representations indicating relationships between files, thus quickly conveying to the user the attribute(s) of relationships between files such as commonly performed with respect to files; more efficient tracking of information about the files (col. 1, lines 1-67; col. 2, lines 2-34); quickly graphing relationships between files (col. 2, lines 39-45).  Further, the graphical representations allow for indicating different information about interrelationships between fiels easily such as using dashed styles of a relationship line to indicate a particular type of relationship (col. 10, lines 8-22).

However, Quinton in view of Patrick fails to specifically teach accepting a change of the graphical representation from a user, and incorporating the change into the graphical representation when the change from the user is accepted.
Yet, in a related art, Cochrane discloses a user control for controlling the graphical representation of an association between files, such as a moved line associating, for instance, File-A, File-B, and File-C, indicating an association between these files as having been opened at the same time, the line indicating a changed relationship for performing revision of associated files (fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user control of file association on a display using graphical representation of association of Cochrane with the file association of Quinton in view of Patrick to have 
Furthermore, Cochrane teaches:
causing a display to present a graphical representation of an interrelationship that represents one or more associations between a plurality of files (a graphically represented line to indicate and control an association between files, such as, in the case of fig. 4, an association between File-A, File-B, and File-C (fig. 4), such as a first association between File-A and File-B and a second association between File-B and File-C, in the case of fig. 4), the interrelationship being determined in accordance with a history of operation of the plurality of files performed in a state in which the plurality of files are presented on the display (a history of operation of each of the files indicating a history of file control events, such as opening and closing (fig. 4), further in accordance with user control of a displayed device, such as opening and closing [0016], such as in an instance of the user managing the file on the computer to open, edit, and make changes to the respective files [0020]). 
	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane, as applied above, and in view of Bonadio (US 20030156119).
Regarding claim 2, Quinton in view of Patrick in view of Cochrane teaches the information processing apparatus according to Claim 1,
However, while Cochrane discloses rendering for display metadata based on a given file indicator [0021], Quinton in view of Patrick in view of Cochrane fails to specifically teach wherein in presenting the interrelationship, of the plurality of files, the processor presents one or more files that contain confidential information so that the one or more files that contain the confidential information are distinguishable from one or more files that do not contain the confidential information.
Yet, in a related art, Bonadio discloses indicating with respect to one of the file properties rendered in the file interrelationships a file property of file permissions ([0008] and [0009]). For instance, related files related by a permission/confidentiality status may be indicated based on a common respective color indicator for the files of a given confidentiality status [0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining confidential information and performing distinguishing based on the presence of confidential information of Bonadio with the document association management of Quinton in view of Patrick in view of Cochrane to have wherein in presenting the interrelationship, of the plurality of files, the processor presents one or more files that contain confidential information so that the one or more files that contain the confidential information are distinguishable from one or more files that do not contain the confidential information. The combination would allow for, according to the motivation of Bonadio, providing a computer system and operating system interface to facilitate ease of use of the computing system by allowing users to easily view (e.g., graphically) the files as convenient icons utilizing the device such that the system may conveniently identify the type of file and status of file with respect to the user(s) [0003] such that a great amount of file information may be conveyed efficiently and usefully to the user (]0004] and .  


Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane in view of Bonadio, as above, and in view of Ichihara (US 20020120612).
Regarding claim 10, Quinton in view of Patrick in view of Cochrane in view of Bonadio teaches the limitations of claims 1 and 2, as explained above.
Furthermore, Cochrane teaches wherein the processor accepts cancellation of an association of the associations as the change (a user dragging the vertical graphical line to disassociate certain files from being part of the group for committing a change (fig. 4)), and cancels the association in response to acceptance of the cancellation (user movement control of vertical control line 210 (fig. 4)).

However, Quinton in view of Patrick in view of Cochrane in view of Bonadio fails to specifically teach cancellation of an association.  
Yet, in a related art, Ichihara make abundantly clear deleting a representation of an association between documents [0080] for updating the document associations based on the user changes to the respective document associations ([0019] and [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the deleting a representation of Ichihara with the file association representation management of Quinton in view of Patrick in view of Cochrane in view of Bonadio to have wherein the processor accepts cancellation of the association between the files as the change, and 

Regarding claim 14, Quinton in view of Patrick in view of Cochrane in view of Bonadio in view of Ichihara teaches the limitations of claims 1, 2, and 10, as explained above.
Furthermore, Cochrane teaches wherein the cancellation includes a case where the association is removed and a case where the association can be restored after being canceled (user movement of control line off certain files thus cancelling their association among the associations and the use control line being placed back over a given file graph indicator, thus restoring it in an association, such as by moving control line 210 to affect more or less files of, e.g., File-A graphical indicator (fig. 4)). 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane, as applied above, and in view of Senescu (US 20140188544).
Regarding claim 3, Quinton in view of Patrick in view of Cochrane teaches the limitations of claim 1, as explained above.
However, while Cochrane discloses indicating file metadata [0021], Quinton in view of Patrick in view of Cochrane fails to specifically teach the information processing apparatus according to Claim 1, wherein in presenting the interrelationship, the processor presents (i) information regarding a relationship of referencing indicating that a second file of the plurality of files has been referenced during an operation on a first file of the plurality of files or (ii) information regarding a relationship of being referenced indicating that the first file has been referenced during an operation on the second file.
Yet, in a related art, Senescu discloses an operation on a first file indicating a dependency relationship with a second file ([0052] and [0053]; [0059] to [0064]) for rendering in a directed graph for real time visualization of workflows via information dependence ([0006] and [0035]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the rendering information dependencies of Senescu with the rendering of document/file associations of Quinton in view of Patrick in view of Cochrane to have in presenting the interrelationship, the processor presents (i) information regarding a relationship of referencing indicating that a second file of the plurality of files has been referenced during an operation on a first file of the plurality of files or (ii) information regarding a relationship of being referenced indicating that the first file has been referenced during an operation on the second file. The combination would allow for, according to the motivation of Senescu, revealing information dependencies among electronic documents or files in order to improve collaboration and management of document interdependencies such as would be the case in a collaborative environment among teams and process sharing in order to better capture and reveal the dependencies in real time by rendering, to the users, such dependencies between documents, thus enhancing an office environment by improving understanding of document and file workflows ([0005] to [0007]). 


Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane in view of Senescu, as above, and in view of Ichihari. 
Regarding claim 11, Quinton in view of Patrick in view of Cochrane in view of Senescu teaches the limitations of claims 1 and 3 as explained above.
Furthermore, Cochrane teaches wherein the processor accepts cancellation of an association of the associations as the change (cancel associations between file indicators, such a a user dragging a line to disassociate connections between certain files, such as moving 210 to the right to disassociate/cancel File-C association (fig. 4)), and cancels the association in response to acceptance of the cancellation (cancel File-C for, instance, in the aforementioned example by disassociating it from the files to be reverted to a given date associated state (fig. 4)).

However, in an effort to advance prosecution and make “cancellation” abundantly clear, Ichihara is relied upon to make abundantly clear wherein the processor accepts cancellation of an association of the associations as the change, and cancels the association in response to acceptance of the cancellation.
In a related art, Ichihara discloses deleting a representation of an association between documents [0080] for updating the document associations based on the user changes to the respective document associations ([0019] and [0066]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the deleting a representation of Ichihara with the file association representation management of Quinton in view of Patrick in view of Cochrane in view of Senescu to have wherein the processor accepts cancellation of an association of the associations as the change, and cancels the association in response to acceptance of the cancellation. The combination would allow for, according to the motivation of Ichihara, an improved document management system having enhanced control over document associations particularly with respect to doucments among a database [0002] particularly since conventional document association management systems [0004] fail to provide a 

Regarding claim 15, Quinton in view of Patrick in view of Cochrane in view of Senescu in view of Ichihara teaches the limitations of claims 1, 3, and 11, as explained above.
Furthermore, Cochrane teaches wherein the cancellation includes a case where the association is removed and a case where the association can be restored after being canceled (moving 210 back and forth such that associations between certain files are made and removed, such as creating an association between File-A, File-B, and File-C when 210 intersects their respective graphical indicators to perform a reversion of associated files (fig. 4)).


Claims 4, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane in view of Bonadio, as applied above, and in view of Senescu.
Regarding claim 4, Quinton in view of Patrick in view of Cochrane in view of Bonadio teaches the limitations of claims 1 and 2, as explained above.
However, while Cochrane discloses presenting information regarding a file of the files [0021], Quinton in view of Patrick in view of Cochrane in view of Bonadio fails to specifically teach the information processing apparatus according to Claim 2, wherein in presenting the interrelationship, the processor presents (i) information regarding a relationship of referencing indicating that a second file of the plurality of files has been referenced during an operation on a first file of the plurality of files or (ii) information regarding a relationship of being referenced indicating that the first file has been referenced during an operation on the second file.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the rendering information dependencies of Senescu with the rendering of document/file associations of Quinton in view of Patrick in view of Cochrane in view of Bonadino to have wherein in presenting the interrelationship, the processor presents (i) information regarding a relationship of referencing indicating that a second file of the plurality of files has been referenced during an operation on a first file of the plurality of files or (ii) information regarding a relationship of being referenced indicating that the first file has been referenced during an operation on the second file. The combination would allow for, according to the motivation of Senescu, revealing information dependencies among electronic documents or files in order to improve collaboration and management of document interdependencies such as would be the case in a collaborative environment among teams and process sharing in order to better capture and reveal the dependencies in real time by rendering, to the users, such dependencies between documents, thus enhancing an office environment by improving understanding of document and file workflows ([0005] to [0007]). 

Regarding claim 12, Quinton in view Patrick in view of Cochrane in view of Bonadio in view of Senescu teaches the limitations of claims 1, 2, and 4, as explained above.
Furthermore, Cochrane teaches wherein the processor accepts cancellation of an association of the associations as the change, and cancels the association in response to acceptance of the cancellation (when 210 no longer intersects a given file indicator then it is cancelled from a file association (fig. 4)). 

Regarding claim 16, Quinton in view of Patrick in view of Cochrane in view of Bonadio in view of Senescu teaches the limitations of claims 1, 2, 4, and 12, as explained above.
Furthermore, Cochrane teaches wherein the cancellation includes a case where the association is removed and a case where the association can be restored after being canceled (moving 210 to intersect and not intersect indicators of a respective file indicator and respective file (fig. 4)). 


Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane and further in view of Ichihara.
Regarding claim 9, Quinton in view of Patrick in view of Cochrane teaches the limitations of claim 1, as explained above.
Furthermore, Cochrane teaches wherein the processor accepts cancellation of an association of the associations as the change, and cancels the association in response to acceptance of the cancellation (removing 210 from intersecting a given file indicator, thus cancelling the respective file from a file association with respect to a reversion control (fig. 4)).

However, in an effort to make “cancellation” abundantly clear, Quinton in view of Patrick in view of Cochrane fails to specifically teach the information processing apparatus according to Claim 1, wherein the processor accepts cancellation of an association of the associations as the change, and cancels the association in response to acceptance of the cancellation.
Yet, in a related art, Ichihara discloses deleting a representation of an association between documents [0080] for updating the document associations based on the user changes to the respective document associations ([0019] and [0066]).


Regarding claim 13, Quinton in view of Patrick in view of Cochrane in view of Ichihara teaches the limitations of claims 1 and 9, as explained above.
Furthermore, Quinton teaches the information processing apparatus according to Claim 9, wherein the cancellation includes a case where the association is removed and a case where the association can be restored after being canceled (reverting a file to an earlier version after a file being cancelled from its earlier version [0041]; that is, if the relationship between an earlier version of a file is cancelled by making a change to the file, the association with the previous version of the file may be restored by performing a reverting function to revert the file to an earlier version and re-associating the time property and time value indicator relationships with the other files [0041]).

Furthermore, Cochrane teaches and makes abundantly clear wherein the cancellation includes a case where the association between the files is removed (associating each of the files in time, and even further associating each of the files based on files overlapping at a same time, such as File-A, File-B, and a case where the association between the files can be restored after being canceled (the association can be restored by the user reverting line 210 to a previous location (fig. 4)). 

Furthermore, Ichihara even teaches the information processing apparatus according to Claim 9, wherein the cancellation includes a case where the association between the files is removed and a case where the association between the files can be restored after being canceled (deleting a document relationship [0080]).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane, as applied above, and further in view of Aymeloglu et al. (US 20130198624).
Regarding claim 17, Quinton in view of Patrick in view of Cochrane teaches the limitations of claim 1, as explained above.
Furthermore, Quinton teaches the information processing apparatus according to Claim 1, wherein the processor is configured to transmit the interrelationship to outside and configured to cause the display to present the interrelationship before transmitting the interrelationship (files that are related according to having a related sharing indicator (e.g., may be shared with the public), allowing the files indicated for sharing to be shared with users, indicating to the other, receiving users that the file corresponds with a sharing relation [0048]).

configured to transmit the interrelationship to outside.
	Yet, in a related art, Aymeloglu discloses transmitting the workflow to another user for viewing and editing [0036].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the sharing of interrelationships of Aymeloglu with the file interrelationships management of Quinton in view of Patrick in view of Cochrane to have configured to transmit the interrelationship to outside. The combination would allow for, according to the motivation of Aymeloglu, improving the efficiency and effectiveness of document/file management by better organizing and storing (e.g., transmitting) information about collections of documents/files [0002] such that users may manage a large number of interrelated documents/files while at the same time transmitting information about the files such as with respect to interrelationships within a collaborative environment ([0004] and [0005]). As such, it will be easier for the users to keep track of the documents and their interdependencies by being able to share them during the collaboration [0006].  


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinton in view of Patrick in view of Cochrane and further in view of Sato et al. (US 20050160109, Herein “Sato”) in view of Cochrane (US 20150032698, Herein “Cochrane_2”).
Regarding claim 18, Quinton in view of Patrick in view of Cochrane teaches the limitations of claim 1, as explained above.
However, Quinton in view of Patrick in view of Cochrane fails to specifically teach the information processing apparatus according to Claim 1, wherein after closing a file that is presented, the processor presents the interrelationship related to the file that has been closed.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the updating the interrelationship presentation with respect to particular data files that are present of Sato with the data file management and presentation of Quinton in view of Patrick in view of Cochrane to have after closing a file that is presented, the processor presents the interrelationship related to the file that has been closed. The combination would allow for, according to the motivation of Sato, improving the management of data files which are present within a given directory making it easy to visually understand the relations among the data files particularly with respect to display locations where the data files are present [0004]. 

	However, Quinton in view of Patrick in view of Cochrane in view of Sato fails to specifically teach closing…closed.
	Yet, in a related art, Cochrane_2 discloses managing the history of files that were opened, edited, and closed over time [0021].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the management of document closing of Cochrane_2 with the document management of Quinton in view of Patrick in view of Cochrane in view of Sato to have managing closed data files. The combination would allow for, according to the motivation of Cochrane_2, keeping track of all of file functions when these files are managed particularly with respect to the files maintained with associations between them [0002] as such the common problem of maintaining knowledge of the relationships can be overcome with respect to files by maintaining a historical perspective on their events, such as commonly associated with closing functions [0003]. 

Regarding claim 19, Quinton in view of Patrick in view of Cochrane in view of Sato in view of Cochrane_2 teaches the limitations of claims 1 and 18, as explained above.
Furthermore, Cochrane_2 teaches the information processing apparatus according to Claim 18, wherein the processor associates files that are closed within a predetermined amount of time with each other in accordance with the history of operation and presents the interrelationship (a particular time period for showing file status as closed from the current time to a historical time point, predetermined with respect to the current time, such as predetermined to be shown backwards in time from the current/now time [0020]; that is, a particular time period may be determined in which file closing activity is rendered (e.g., for the particular time period in fig. 1, five files were closed) [0021]; further, showing the history of files in an association rendering such as by showing the history of files that were opened, edited, closed, etc. over a particular time period, such that each file that files are presented in a manner that files closed within an amount of time are highlighted together [0021], showing just those files that were used (e.g., closed) within a particular time period, such as the particular time period represented by example graph 100 [0022]). 

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON T EDWARDS/              Examiner, Art Unit 2144